

CONFIDENTIAL RELEASE AND SEPARATION AGREEMENT
This Confidential Release and Separation Agreement (“Agreement”) is made by and
between Anne-Marie Law (“Employee” or “you”), on behalf of yourself and your
agents, assignees, heirs, executors, administrators, beneficiaries, trustees,
legal representatives and assigns (collectively “Employee Parties”), and Alexion
Pharmaceuticals, Inc., its subsidiaries, parents, affiliates, divisions and
related entities (“Alexion”), on behalf of its and their successors,
predecessors, assigns, present or former directors, officers, executives,
agents, attorneys, shareholders, fiduciaries or employees or any person acting
on behalf of any of them (collectively, the “Alexion Released Parties”).
Reference is made herein to the Employment Agreement by and between you and
Alexion Pharmaceuticals, Inc., effective and dated as of June 5, 2017 (the
“Employment Agreement”). Any capitalized term used but not defined herein shall
have the same meaning as defined in the Employment Agreement.


WHEREAS, you are or were employed by Alexion Pharmaceuticals, Inc. or one of its
subsidiaries, parents, affiliates, divisions and related entities; and


WHEREAS, you and Alexion wish to enter into this Agreement to fully resolve any
actual or potential claims, including without limitation claims arising out of
your employment with and/or separation from Alexion;


NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, Employee and Alexion agree as follows:


1.End of Employment. Your employment with Alexion ends effective August 21, 2020
(the “Separation Date”). Regardless of whether you sign this agreement, you will
be paid your base salary through the Separation Date and for all accrued unused
vacation through the Separation Date. You acknowledge that (i) with the receipt
of your final paycheck, you will have received all compensation and benefits
that were due to you through the Separation Date as a result of services
performed for Alexion, except as provided in this Agreement; (ii) you have
reported to Alexion any and all work-related injuries incurred during your
employment; (iii) you have reported to Alexion any and all business expenses;
and (iv) Alexion has properly provided any leave of absence related to your own
or a family member’s health condition, and you have not been subjected to any
improper treatment, conduct or actions due to your request for or your taking of
such leave.


2.Benefits Continuation. Regardless of whether you execute this Agreement, and
assuming that you were enrolled in Alexion’s group health insurance plans prior
to the Separation Date, you and your eligible dependents (if any) may continue
to participate in Alexion’s group medical, dental, vision and/or employee
assistance (EAP) plans for up to eighteen (18) months following the Separation
Date (or longer if eligible), subject to the terms of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and provided that you timely and
properly elect COBRA continuation coverage and pay the premiums associated with
such coverage. You may also continue to participate in Alexion’s Health Care
Flexible Spending Account plan through the end of the calendar year if you have
a balance in the plan as of the Separation Date. You will receive information
regarding COBRA in a separate communication.






--------------------------------------------------------------------------------



3.Consideration. In exchange for your execution of and compliance with this
Agreement and your continued compliance with Section 5 of the Employment
Agreement, and provided that you do not revoke this Agreement as set forth in
Section 19, Alexion will provide you with the severance payments and benefits
described in Section 9(c) of the Employment Agreement payable at the times set
forth in, and subject to the terms and conditions of, the Employment Agreement.
For the avoidance of doubt, such severance payments and benefits are set forth
below in this Section 3 and are in full satisfaction of any rights you may have
under the Employment Agreement. Any payments made under this Section 3 shall be
offset by any amounts you owe to Alexion and any outstanding balance for your
personal expenses on any Alexion-issued credit card that is not timely paid by
you.


(a)Severance Pay. In accordance with Section 9(c)(i) of the Employment
Agreement, Alexion will pay you a one-time, lump sum payment equal to
$1,860,862.50, less applicable deductions and withholdings. This amount will be
paid sixty (60) days following the Separation Date.


(c)COBRA Subsidy. In accordance with Section 9(c)(ii) of the Employment
Agreement, and subject to your timely election to continue your participation
and that of your eligible dependents in Alexion’s group medical, dental and/or
vision plans under COBRA, Alexion will pay you an additional one-time, lump sum
payment in the total gross amount of
$44,708.72 that, after all applicable taxes and withholdings are deducted, is
the economic equivalent of the monthly health premiums paid by Alexion on behalf
of you and your eligible dependents immediately prior to the Separation Date for
a period of eighteen (18) months. This amount will be paid sixty (60) days
following the Separation Date, provided that sufficient proof of COBRA
enrollment is provided in advance.


(d)Outplacement. You will be eligible to participate in an outplacement
assistance program though Essex Partners. All payments for outplacement shall be
made by Alexion directly to the vendor. You must initiate contact with the
vendor no later than three (3) months after the Separation Date in order to
receive outplacement assistance.


(e)Equity Treatment.


(i)Time-Vesting RSUs Eligible for Vesting Acceleration. Any outstanding and
unvested portion of the awards of time-vesting restricted stock units that were
granted to you under the Alexion Pharmaceuticals, Inc. 2017 Incentive Plan (the
“Incentive Plan”) on June 7, 2017 and February 28, 2018 (the “Eligible RSUs”)
will accelerate and fully vest on the Separation Date. The Eligible RSUs will be
settled and released to you as soon as reasonably practicable following the
Effective Date (defined in Section 19), and in no event later than thirty (30)
days following the Effective Date.


(ii)PSUs Eligible to Be Earned. The number of shares underlying the awards of
performance stock units granted to you under the Incentive Plan on February 28,
2018, February 28, 2019 and February 28, 2020 will be pro-rated to the end of
the month of the Separation Date and the pro-rated portion of such awards (the
“Continuing PSUs”) will remain outstanding and will vest, if at all, upon
certification of the performance criteria for each such award, with such
certification (if any) to be completed at the time and as provided for in the
Page 2



--------------------------------------------------------------------------------



Incentive Plan and the applicable award agreement evidencing such Continuing
PSUs. The Continuing PSUs that are earned and become payable under this
subsection (e)(ii), if any, will be settled and released to you as soon as
reasonably practicable following the certification of the performance criteria
for the applicable award, but in no event later than the March 15 following the
end of the applicable Performance Period (as defined in the applicable award
agreement). Except as may be specifically provided in this Agreement, the
Continuing PSUs will be governed by the terms of the Incentive Plan and the
applicable award agreement evidencing such awards.


(iii)All Other Awards. All other equity awards other than the Eligible RSUs and
the Continuing PSUs and not otherwise described in this Section 3(e), including
the awards of restricted stock units granted to you under the Incentive Plan on
February 28, 2019 and February 28, 2020, shall be canceled without consideration
upon the Separation Date. For the avoidance of any doubt, your equity awards
outstanding as of the Separation Date and the treatment provided for in this
Agreement for each award is outlined in Exhibit A attached hereto.


4.Non-Admission. Alexion’s offer of this Agreement to you and any payments made
under this Agreement do not constitute an admission by Alexion that you have any
claim of any kind against Alexion or that Alexion admits to any liability.
Further, by signing this Agreement, you are not admitting any wrongdoing.


5.Release. In exchange for the consideration described in Section 3 of this
Agreement, and provided that you do not revoke this Agreement as set forth in
Section 19, you and the Employee Parties, unless specifically excluded by this
Agreement, agree to release Alexion and the Alexion Released Parties from all
known and unknown claims of any type to date, including without limitation, any
known or unknown claims arising out of anything having to do with your
employment with Alexion or the end of your employment. This means that you and
the Employee Parties give up these claims to the fullest extent permitted by
law, including without limitation:


(a)claims for any pay, compensation or benefits, bonuses, commissions, incentive
pay, paid or unpaid leave or time off, salary, separation or severance pay or
benefits, wages, unpaid accrued vacation or other paid time off, overtime,
unvested equity, or any other form of compensation whatsoever (including
penalties for non-payment), costs, damages, interest, expenses or insurance;


(b)claims concerning any express or implied employment contracts, covenants or
duties;


(c)claims for defamation; detrimental reliance; fraud; impairment/loss of
business/economic opportunity; insufficiency of termination notice;
intentional/negligent infliction of emotional distress; interference with
contractual or legal rights; invasion of privacy; loss of consortium;
misrepresentation; negligence including negligent hiring/retention/ supervision;
personal injury; premises liability; promissory estoppel; public policy
violation; retaliatory discharge; tortious interference; posting requirement
violations; records access violations; wrongful termination; or any other
federal, state, local or common law claims;


Page 3



--------------------------------------------------------------------------------



(d)claims of discrimination based on age, ancestry, benefit entitlement, color,
concerted activity, disability, failure to accommodate, gender, gender identity
or expression, genetics, harassment, income source, leave rights, marital
status, military status, national origin, parental status, perception of a
protected characteristic, political affiliation, race, religion, retaliation,
sex, sexual orientation, union activity, veteran status or other legally
protected status; claims that any payment under this Agreement was affected by
any such discrimination; or any other claims under Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1991; the
Equal Pay Act of 1963; the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Sarbanes-Oxley Act of 2002; or the False Claims Act; each as amended;


(e)claims arising under state or local law, including, but not limited to, the
Connecticut Fair Employment Practices Act, Conn. Gen. Stat. §§ 46a-51 et seq.;
the Connecticut Human Rights and Opportunities Act, Conn. Gen. Stat. § 46a-60;
the Connecticut Equal Pay Law, Conn. Gen. Stat. § 31-75; the Connecticut Family
and Medical Leave Law, Conn. Gen. Stat. §§ 31-51kk et seq.; the Massachusetts
Law Prohibiting Unlawful Discrimination, Mass. Gen. Laws. ch. 151B, §§ 1 et
seq.; the Massachusetts Equal Pay Law, Mass. Gen. Laws ch. 149, §§ 105A et seq.;
the Massachusetts Right to be Free from Sexual Harassment Law, Mass. Gen. Laws
ch. 214 § 1C et seq.; the Massachusetts Discrimination Against Certain Persons
on Account of Age Law, Mass. Gen. Laws ch. 149, §§ 24B et seq.; the
Massachusetts Equal Rights Law, Mass. Gen. Laws ch. 93, §§ 102 et seq.; the
Massachusetts Family and Medical Leave Law, Mass. Gen. Laws ch. 149, § 52D et
seq.; the Massachusetts Payment of Wages Act, Mass. Gen. Laws ch. 149; the
Massachusetts Minimum Fair Wages Act, Mass. Gen. Laws ch. 151; the Massachusetts
Paid Family and Medical Leave law, Mass. Gen. Laws ch. 175M; the District of
Columbia Human Rights Act, D.C. Code 2-1401.01 et seq.; and the Georgia Equal
Pay Act,
O.C.G.A. §§ 34-5-1 et seq., each as amended; and


(f)any right to be or remain a member of any class, representative or collective
action against Alexion or the Alexion Released Parties.


You acknowledge and agree that, as a condition of this Agreement, you and the
Employee Parties expressly release all rights and claims against Alexion or the
Alexion Released Parties that you know about, as well as those you may not know
about. For the purpose of implementing a full and complete release and discharge
of Alexion, the Alexion Released Parties, and others released herein, you
expressly acknowledge that this Agreement is intended to include and does
include in its effect, without limitation, all claims which you do not know or
suspect to exist, and that this Agreement contemplates the extinguishment of any
such claim or claims, except to the extent precluded by federal, state or local
statutes.


6.Disclosure. In addition to the foregoing, and in further exchange for the
consideration described in Section 3 of this Agreement, you specifically
represent and warrant that as of the date that you execute this Agreement,
either you (i) have disclosed to Alexion’s General Counsel or to another member
of Alexion’s internal Legal Department in writing any matter that you know,
suspect or have reason to know or suspect could constitute an actual or
potential violation of the Alexion Code of Conduct, or similar code of business
conduct and ethics, or of any internal or external legal, regulatory or
compliance requirement applicable to
Page 4



--------------------------------------------------------------------------------



Alexion in any jurisdiction in which it does business, or (ii) have no
information concerning any such matter.


7.Promise Not to Sue. Without limiting your rights under Section 13 of this
Agreement, you promise not to sue Alexion or any Alexion Released Party for any
claims covered by Section 5 of this Agreement and not excluded by any other
section of this Agreement. This promise not to sue is separate from and in
addition to your promises in Section 5 of this Agreement.


8.Confidential Terms. You agree that, except as required by applicable federal,
state, or local law, you will keep all of the terms of this Agreement strictly
confidential, including the amount of the payment provided to you under this
Agreement and the fact of this Agreement (“Confidential Terms”). Subject to the
second and third sentences of Section 13 of this Agreement, you will not
disclose these Confidential Terms to anyone except your immediate family members
and your legal/financial advisors, except to the extent required to comply with
or enforce this Agreement, or as required to comply with: a valid subpoena, a
court order, the submission of information to bank personnel in connection with
a personal loan, outplacement personnel, tax or unemployment authorities, or
another similar legal process. You further represent that prior to executing
this Agreement, you have not disclosed its terms in a manner inconsistent with
this confidentiality provision.


9.Reference. If the Company is asked to provide you and oral reference, such
references are to be directed to Alexion’s HR Central department which will
confirm only dates of employment and positions held. The Company agrees to
provide you with the written letter of reference attached hereto as Exhibit B.


10.Continuing Obligations. You acknowledge and agree that you must abide by all
of the obligations set out in your Employment Agreement, including without
limitation nondisclosure, assignment of inventions, non-competition,
non-solicitation, non- disparagement,and that these obligations survive your
separation from Alexion and remain in full force and effect You also agree to
comply with the covenants listed below following the Separation Date. In the
event of any conflict between this Agreement and the Employment Agreement, the
agreements will be interpreted to provide Alexion with cumulative rights and
remedies such that the terms most protective of Alexion are enforced.


(a)Non-Disclosure of Confidential Information. You agree that, during your
employment with Alexion, you had access to a variety of trade secret and/or
confidential and proprietary information relating to Alexion’s business that is
not generally available to the public through legitimate means, including but
not limited to information relating to business opportunities, operations, cost
and pricing data, strategies, forecasts, customer lists, improvements,
technologies, techniques, processes, research, methods, procedures, testing
systems, assays, compounds, molecules, organisms, gene sequences, cell lines,
other reagents, uses of any of the foregoing, manufacture of any of the
foregoing, computer software and programs (including source code and related
documentation), test and/or experimental data and results, specifications,
laboratory notebooks and drawings, and/or other information which has not been
made available to the general public by senior management (all of which
information in this Section 10(a) is collectively referenced as “Confidential
Information”). You acknowledge
Page 5



--------------------------------------------------------------------------------



and agree that such Confidential Information is Alexion property, and you shall
not, directly or indirectly, use or disclose it for your own or a third party’s
benefit.


(b)Assignment of Inventions. You acknowledge and agree that during the course of
your employment with Alexion you may have participated in conceiving ideas or
making discoveries and inventions, which Alexion considers to be proprietary and
confidential, and includes all information and materials that you create,
discover, develop, make, or which are made known by you or to you in connection
with your employment with Alexion (“Proprietary Information”). Alexion (or its
assigns) solely own all Proprietary Information and related patents, copyrights,
trade secrets, trademarks and other intellectual property rights. You hereby
assign and transfer to Alexion, and to the extent any such assignment cannot be
made at present, will assign and transfer to Alexion, any and all right, title
and interest that you may have or acquire in Proprietary Information, including
intellectual property rights therein. Also, you agree to cooperate with
Alexion’s reasonable requests for assistance in perfecting its ownership of
Proprietary Information, such as by signing necessary documents, without
additional compensation (but at Alexion’s expense). Notwithstanding the above,
this assignment of rights does not apply to any inventions, ideas, discoveries,
know-how, trade secrets, and other intellectual property for which no equipment,
supplies, facility, or trade secret information of Alexion was used and which
you developed entirely on your own time, unless (a) the invention relates (i) to
Alexion’s business; or (ii) to Alexion’s actual or demonstrably anticipated
research or development; or (b) the invention results from your work for
Alexion. You do not have any right, title or interest in or to, or any license
under, any patent, copyright, trademark or other intellectual property right of
Alexion, and this Agreement does not grant you any right, title or interest in
or to, or any license under, Proprietary Information. You will not seek any
patent or any other form of intellectual property protection with respect to
Proprietary Information, nor use Proprietary Information to obtain or seek to
obtain a commercial advantage over Alexion. Alexion will have the sole right
(but not any obligation) to use, assert and/or apply for patent, copyright,
trademark and other intellectual property protections for Proprietary
Information. You agree to assist Alexion in every reasonable way, without
additional compensation (but at Alexion’s expense), to apply for, prosecute,
maintain, enforce, defend and protect patent, copyright, trademark and other
protection for Proprietary Information. You will, whether during or following
your employment with Alexion, execute any and all assignments, transfers,
applications and other papers that are necessary or helpful to Alexion in
furtherance of the foregoing. If Alexion is unable for any reason to secure your
signature to a document that is lawful and necessary to apply for, prosecute or
maintain any patent or patent application concerning Proprietary Information,
you hereby irrevocably designate and appoint Alexion and its duly authorized
officers and agents as your agents and attorneys-in-fact to act for you in such
matter with the same legal force and effect as if done by you.


(c)Non-Competition. You agree that for twelve (12) months following the
Separation Date, you shall not, directly or indirectly, (a) own, operate,
finance, control, or participate in the formation of, any Competing Organization
in the Restricted Territory other than as a passive owner of not more than two
percent (2%) of the outstanding shares of capital stock of any publicly traded
corporation; or (b) render services to, give advice to, consult with, or be
employed by a Competing Organization in the Restricted Territory if such
services, advice, consultation, or employment involve (i) research, development,
production, distribution, marketing, providing, selling or commercialization of
Competing Products, (ii) assisting others
Page 6



--------------------------------------------------------------------------------



in the research, development, production, distribution, marketing, providing,
selling or commercialization of Competing Products; (iii) developing or
implementing strategies to compete with Alexion with respect to Competing
Products; (iv) directly or indirectly supervising or managing employees or other
personnel who compete with Alexion with respect to Competing Products; or (iv)
utilizing or disclosing Confidential Information. A “Competing Organization”
means any person or entity that is engaged in, or about to become engaged in,
the research, development, production, distribution, marketing, providing,
selling or commercialization of a Competing Product. A “Competing Product” is a
product, product candidate, process or service that is or would be directly or
indirectly competitive with a product, product candidate, process or service
with which you worked or about which you acquired Confidential Information
through your work with Alexion within in the twenty-four month period prior to
the Separation Date. The “Restricted Territory” means the United States or
America, and any other country (or political subdivision thereof) in which
Alexion conducts business and, within the twelve-month period prior to the
Separation Date (i) in which you performed services for Alexion; (ii) over which
you had sales or management responsibilities for Alexion; (iii) in which Alexion
employed or engaged Restricted Employees whom you directly or indirectly
supervised or managed or with whom you collaborated; or (iv) about which you had
access to Confidential Information. A “Restricted Employee” means a person who
is employed or engaged by Alexion as an employee or independent contractor (and
has not received advance notice of Alexion’s termination of his or her
employment or engagement by Alexion) and (i) with whom you had business-related
contact within the twelve-month period prior to the Separation Date or (ii)
about whom you had access to Confidential Information within the twelve-month
period prior to the Separation Date.


(d)Remedies. You acknowledge that you have read and considered the restraints
imposed upon you pursuant to this Section 10. You agree without reservation that
these restraints are necessary for the reasonable and proper protection of
Alexion, and are reasonable in respect to subject matter, length of time, and
geographic area. If you commit a breach, or threaten to commit a breach, of any
provision of this Section 10, Alexion shall have the right and remedy to have
the provisions of this Agreement specifically enforced by any court having
equity jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to Alexion and that money
damages may not provide an adequate remedy to Alexion. You therefore agree that
Alexion, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by Alexion of any of the provisions of this Section 10, without having to
post bond. So that Alexion may enjoy the full benefit of the covenants contained
above, you agree that periods of time set forth in each of the covenants in this
Section 10 shall be tolled, and shall not run, during the period of any breach
by you of such covenants.


(e)Severability; Modification. If any of the covenants contained in this Section
10, or any part thereof, is hereafter construed to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants, which
shall be given full effect without regard to the invalid portions. Moreover, if
any of the covenants contained in this Section 10, or any part thereof, are held
to be unenforceable because of the duration or scope of such provision or the
area covered thereby, you and Alexion agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and you and Alexion intend for the court to modify the duration
and/or area of such provision to the
Page 7



--------------------------------------------------------------------------------



maximum extent permitted by law. You and Alexion agree that in its reduced form,
such provision shall then be enforceable. In the event that the courts of any
state of the United States shall hold any such covenant wholly unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect Alexion’s
right to the relief provided above in the courts of any other states within the
geographical scope of such other covenants, as to breaches of such covenants in
such other respective jurisdictions, the above covenants as they relate to each
state being, for this purpose, severable into diverse and independent covenants.


11.Return of Alexion Property. You agree that you have returned or will return
immediately, and no later than the Effective Date, all Alexion property or
assets that you had or controlled during your employment, including without
limitation: your Alexion identification badge; key fob; lab notebooks; laptop,
desktop and handheld computers; mobile phones; tablets; personal digital
assistants; secure ID cards; P-cards and corporate credit cards; keys; tools and
tool boxes; personal protective equipment; external hard drives; flash drives;
power and sync cables; all originals and soft or hard copies of documents such
as e-mails, facsimiles, handbooks, letters, manuals, or memoranda; and any other
Alexion-related communications, material, hardware, equipment or property. You
acknowledge and agree that this obligation to return Alexion property includes,
but is not limited to, all Confidential Information and other Alexion property
within your possession, custody, or control, regardless of the form in which you
held or acquired it, and includes all Alexion property contained on your
personal electronic document storage accounts or electronic devices, including
computers, computer equipment, mobile devices, external storage devices, smart
phones, tablets, USB devices, and internet or cloud- based accounts. By your
signature below, you warrant and representation that you have conducted a
thorough search for Alexion property in all such electronic document storage
accounts and electronic devices, as well as all files and hard copy documents in
your possession, custody, or control.


12.Cooperation. You agree to cooperate with, and assist, Alexion to ensure a
smooth transition of your work responsibilities. At any time following the
Separation Date, you will provide such information as Alexion may reasonably
request with respect to any Alexion- related transaction or other matter in
which you were involved in any way while employed by Alexion. You further agree
to assist and cooperate with Alexion in connection with the defense,
prosecution, government investigation, or internal investigation of any claim or
matter that may be made against, concerning, or by Alexion. Such assistance and
cooperation shall include timely, comprehensive, and truthful disclosure of all
relevant facts known to you, including through in-person interview(s) with
Alexion’s internal Legal Department or outside counsel for Alexion. You shall be
entitled to reimbursement for all properly documented expenses incurred in
connection with rendering services under this Section, including, but not
limited to, reimbursement for all reasonable travel, lodging, and meal expenses.


13.Non-Interference with Rights. Nothwithstanding anything to the contrary in
this Agreement, the Release set forth in Section 5 of this Agreement excludes:
(i) any claims for breach of this Agreement, (ii) claims challenging the
enforceability of this Agreement under the ADEA, (iii) claims which cannot be
waived by law, such as claims for unemployment or worker’s compensation
benefits, (iv) claims for vested/earned benefits under ERISA-covered employee
benefit plans, and (v) claims and rights to indemnification and/or defense to
the fullest
Page 8



--------------------------------------------------------------------------------



extent permitted under applicable law, Alexion's then current articles of
incorporation and by- laws, and any Alexion liability insurance policies and
paragraph 11 of the Employment Agreement. Further, you understand, agree and
acknowledge that nothing contained in this Agreement, including but not limited
to Sections 5 (Release), 6 (Disclosure), 7 (Promise Not to Sue), 8 (Confidential
Terms), 10 (Continuing Obligations), 11 (Return of Alexion Property), 12
(Cooperation), will prevent, prohibit or restrict you from reporting possible
violations of any law or regulation to, making disclosures to, and/or
participating or cooperating in any investigation or proceeding conducted by the
National Labor Relations Board, the Equal Employment Opportunity Commission, the
U.S. Department of Labor, the Securities and Exchange Commission (SEC), and/or
any other governmental agency or entity charged with the enforcement of any
laws, or from exercising rights under Section 7 of the National Labor Relations
Act to engage in joint activity with other employees. Notwithstanding any other
provision in this Agreement, you are not required to seek authorization from
Alexion or to notify Alexion before making any such report or disclosure, or
before participating or cooperating in any investigation or proceeding. You
acknowledge that you are waiving any right you may have to benefit in any manner
from any relief (whether monetary or otherwise) arising out of any proceeding,
including any proceeding conducted by the Equal Employment Opportunity
Commission or comparable state or local agency, except as may be required by law
(for example, you may recover money properly awarded by the U.S. Securities and
Exchange Commission as a reward for providing information to that agency). You
acknowledge that you have been notified in accordance with the Defend Trade
Secrets Act of 2016, 18 U.S.C. § 1833(b), that you will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. You further acknowledge that you have been
notified that if you file a lawsuit for retaliation against Alexion for
reporting a suspected violation of law, you may disclose Alexion’s trade secrets
with your attorney and use the trade secret information related to that
suspected violation of law in the court proceeding if you: (a) file any document
containing the trade secret under seal; and (b) do not disclose the trade
secret, except pursuant to court order.


14.Remedies. You agree that if you are found to have violated this Agreement by
a court of competent jurisdiction, you will pay Alexion’s reasonable attorneys’
fees, court costs and other expenses to enforce this Agreement, in addition to
any other available relief. Without limiting the foregoing, you further
acknowledge and agree that, if you violate the terms of this Agreement by,
without limitation, violating the covenants in Sections 5 (Release), 6
(Disclosure), 7 (Promise Not to Sue), 8 (Confidential Terms), 10 (Continuing
Obligations), 11 (Return of Alexion Property), or 12 (Cooperation), Alexion may
(a) recapture the value of any proceeds from the exercise or sale of equity
awards that were unvested as of the Separation Date, (b) require you to return
all but $100.00 of the payments and benefits provided to you under this
Agreement, and (c) suspend payment of any further payments and benefits provided
to you under this Agreement. Nothing herein shall limit your rights under
Section 13 of this Agreement.


Page 9



--------------------------------------------------------------------------------



15.Choice of Law and Forum. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Massachusetts, without regard to its
conflicts of law rules. You and Alexion hereby consent to the jurisdiction of
the federal and state courts located in the Commonwealth of Massachusetts to
resolve any disputes arising out of the interpretation or administration of this
Agreement.


16.Successors. This Agreement shall be binding upon and inure to the benefit of
you and the Employee Parties, Alexion, the Alexion Released Parties, and their
respective heirs, representatives, executors, administrators, successors,
insurers, and assigns, and shall inure to the benefit of each and all of them.


17.Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable or invalid, the other Sections shall remain
fully valid and enforceable.


18.Representations. You acknowledge and agree that:


(a)you are advised, and by being given a copy of this Agreement, have been
advised to consult with an attorney of your own choice, and you have been given
the opportunity to do so prior to signing this Agreement;


(b)you have not been promised anything besides what is in this Agreement;


(c)the payments and benefits described in this Agreement exceeds the amount that
you otherwise would receive at the end of your employment with Alexion and
provides adequate and sufficient consideration to support this Agreement;


(d)you have reviewed this Agreement and are signing this Agreement knowingly and
voluntarily;


(e)you have not been coerced or threatened into signing this Agreement;


(f)you do not have any pending court or administrative complaint or action
against Alexion;


(g)you were not required to waive any attorneys’ fees as a condition of this
Agreement; and


(h)this Agreement can only be modified in a written document signed by both you
and Alexion.


19.Time Periods. You are given twenty-one (21) days from the date you receive
this Agreement or until September 18, 2020 to consider it before executing it
(“Consideration Period”). You may sign this agreement any time after your
Separation Date and before the close of business on the final day of the
Consideration Period. If you sign this Agreement prior to the end of the
Consideration Period, your signature constitutes a voluntary waiver of this
Page 10



--------------------------------------------------------------------------------



Consideration Period. You agree with Alexion that changes to this Agreement,
whether material or immaterial, do not restart the running of the Consideration
Period.


You will have seven (7) calendar days after you sign this Agreement to revoke it
(“Revocation Period”) by providing written notice to Alexion during the
Revocation Period. Any revocation must be made both: a) via email sent to
Ellen.Chiniara@alexion.com no later than 5:00pm EST on final day of the
Revocation Period; and b) via writing postmarked no later than the close of
business on the final day of the Revocation Period and addressed to:


Ellen Chiniara
Executive Vice President, Chief Legal Officer, and Corporate Secretary Alexion
Pharmaceuticals, Inc.
121 Seaport Blvd.
Boston, MA 02210


This Agreement will not become effective or enforceable until the Revocation
Period has expired (“Effective Date”). If you do not revoke this Agreement, you
will receive the consideration described in Section 3 of this Agreement.


Notwithstanding anything to the contrary in this Agreement, if the Consideration
Period or the Revocation Period spans two calendar years, any payments to which
you become entitled under this Agreement following the Effective Date will be
paid in the second calendar year to the extent such payments constitute
“nonqualified deferred compensation” within the meaning of IRC §409A (as defined
below).
20.Section 409A. This Agreement is intended to comply with the applicable
requirements of Internal Revenue Code Section 409A (“IRC §409A”) and shall be
construed accordingly. All references in this Agreement to termination of
employment, a termination, retirement, cessation of employment, separation from
service, and correlative terms, that result in the payment or vesting of any
amounts or benefits that constitute “nonqualified deferred compensation” within
the meaning of IRC §409A shall be construed to require a Separation from Service
(as defined below), and the date of such termination in any such case shall be
construed to mean the date of the Separation from Service. Each of the payments
required to be made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments for purposes of IRC §409A.
If you are a Specified Employee (as defined below) on the Separation Date, if
any payment hereunder that is payable by reason of the termination of your
employment constitutes “nonqualified deferred compensation” subject to IRC §409A
and would otherwise have been required to be paid during the six (6)-month
period following such termination of employment, it shall instead be delayed and
paid, without interest, in a lump sum on the date that is six (6) months and one
(1) day after your termination of employment (or, if earlier, the date of your
death). You are solely responsible for any tax penalties that may be imposed on
you as a result of IRC §409A. In no event shall Alexion have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of IRC §409A. For
purposes of the foregoing:


“Separation from Service” shall mean a “separation from service” (as that term
is defined at Section 1.409A-1(h) of the Treasury Regulations under IRC §409A
after giving effect
Page 11



--------------------------------------------------------------------------------



to the presumptions contained therein) from Alexion and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with Alexion under Section 1.409A-1(h)(3) of such Treasury
Regulations. The Board of Directors of Alexion Pharmaceuticals, Inc. (the
“Board”) or the Leadership and Compensation Committee thereof (the “Committee”)
may, but need not, elect in writing, subject to the applicable limitations under
IRC §409A, any of the special elective rules prescribed in Section 1.409A-1(h)
of the Treasury Regulations for purposes of determining whether a “separation
from service” has occurred. Any such written election shall be deemed part of
this Agreement; and


“Specified Employee” shall mean an individual determined by the Board, the
Committee, or their delegate, to be a specified employee as defined in
subsection (a)(2)(B)(i) of IRC §409A. The Committee may, but need not, elect in
writing, subject to the applicable limitations under IRC §409A, any of the
special elective rules prescribed in Section 1.409A-1(i) of the Treasury
Regulations for purposes of determining “specified employee” status. Any such
written election shall be deemed part of this Agreement.


21.Medicare. Employee acknowledges and agrees that Employee is not Medicare
eligible, is not a Medicare beneficiary, and is not within thirty (30) months of
becoming Medicare eligible, and, therefore, that Employee is not aware of any
medical expenses that Medicare has paid and for which any of Released Party is
or could be liable now or in the future. If any person, entity, or governmental
agency seeks damages (including multiple damages) and/or other relief from
Alexion or any Alexion Released Party relating to any alleged injuries or claims
of Employee, Employee will indemnify, defend, and hold Alexion and the Alexion
Released Parties harmless from any and all such damages (including multiple
damages) and/or other relief, claims, liens, Medicare conditional payments, and
rights to payment, including any attorneys’ fees sought by such entities.


22.Entire Agreement. This Agreement, the Employment Agreement and the equity
agreements referenced herein, as well as Exhibits A and B of this Agreement set
forth the entire agreement between the parties. You are not relying on any other
agreements or oral representations not fully addressed in this Agreement. Any
prior agreements between or directly involving you and Alexion are superseded by
this Agreement. In the event of any conflict between this Agreement and the
Employment Agreement and equity agreements referenced herein, , the agreements
will be interpreted to provide Alexion with cumulative rights and remedies such
that the terms most protective of Alexion are enforced. Further, and for the
avoidance of doubt, to the extent of any conflict between the terms of this
Agreement and any other document concerning severance benefits, the provisions
of this Agreement shall prevail. The headings in this Agreement are provided for
reference only and shall not affect the substance of this Agreement. Further,
for the avoidance of doubt, your rights to indemnification in your Employment
Agreement survive your separation from Alexion.


23.Execution. This Agreement may be executed in two or more counterparts,
including by electronic delivery through DocuSign, each of which shall be deemed
an original, and together, all of which shall constitute one original document.
Original signatures that are transmitted by fax or electronic mail shall be
considered original signatures under this Agreement. This Agreement is and shall
be deemed to be executed under seal.


Page 12



--------------------------------------------------------------------------------





INTENDING TO BE BOUND, the undersigned have executed this Agreement under seal
as of the date written below.




ANNE-MARIE LAW




/s/ Anne-Marie Law Date:18-Sep-2020 Employee Signature


ALEXION PHARMACEUTICALS, INC.


/s/ Ludwig Hantson Date: 18-Sep-2020
By: Ludwig Hantson
Chief Executive Officer




Page 13

